DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al. USPG Pub No.: US 2007/0217832.
Regarding Claim 1, Oyama teaches an image forming apparatus (figure 1, 400) comprising: 
a belt (10) in an endless shape; 
an image forming unit (18 YMCK) configured to form a toner image on the belt; and 
a plurality of stretching rollers (figure 1 generically shows the structure to which the relied upon embodiment functions; rollers 14, 15, and 16 are the stretching rollers) configured to stretch the belt on a side of an inner surface of the belt, the plurality of stretching rollers comprising: 
a first roller (16 or also shown in figure 16 as 117) configured to form a transfer portion where the toner image is transferred from the belt to a recording material with a transfer member coming into contact with an outer circumferential surface of the belt; and 
a second roller (seen in figure 16 as the rightmost roller that is not labeled in the figure) being adjacent to the first roller and disposed upstream of the first roller in a rotational direction of the belt; 
a pressing member (figure 16, 118 which is a pre-transfer member that also presses the belt) disposed upstream of the first roller and downstream of the second roller in the rotational direction of the belt, and configured to press the belt from an inside (seen in figure 16); 
a guide member (114) disposed upstream of the transfer portion in a conveyance direction of the recording material, and configured to guide the recording material toward the transfer portion; and 
a connecting member configured to electrically connect the guide member and the pressing member to each other (components 113, 114, 115, 116, and 117 (i.e. 16 in figure 1) are all electrically connected via wiring to ground).
Regarding Claim 2, Oyama teaches the image forming apparatus according to claim 1, wherein the guide member comprises a first guide (114) configured to guide a first surface of the recording material, and a second guide (113) disposed between the first guide and the belt and configured to guide a second surface of the recording material, and wherein the connecting member is configured to electrically connect the second guide and the pressing member to each other (seen in figure 16).
Regarding Claim 4, Oyama teaches The image forming apparatus according to claim 1, wherein the guide member and the pressing member are at an equipotential (seen in figure 16).
Regarding Claim 5, Oyama teaches the image forming apparatus according to claim 1, further comprising a power source configured to apply a voltage with a same polarity as a toner to the first roller (seen in figure 16).
Regarding Claim 6, Oyama teaches the image forming apparatus according to claim 1, further comprising a second connecting member configured to electrically connect the guide member or the pressing member to the second roller (seen in figure 16). 
Regarding Claim 7, Oyama teaches the image forming apparatus according to claim 1, wherein a shape of the pressing member has a sheet shape (figure 17, 115; in this rejection, examiner relies upon figure 17 as the embodiment for claim 1 rather than figure 16.  Note that no single reference combination is being made so this rejection is still anticipated by the reference).  
Regarding Claim 8, Oyama teaches the image forming apparatus according to claim 1, wherein the pressing member comprises a roller (seen in figure 16).
Regarding Claim 9, Oyama teaches the image forming apparatus according to claim 1, wherein the transfer member comprises a belt (seen in figure 16).
Regarding Claim 10, Oyama teaches the image forming apparatus according to claim 1, wherein the transfer member comprises a roller (seen in figure 16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. USPG Pub No.: US 2007/0217832, as applied above, in view of Kamiya US Patent No.: 6,125,244.
Regarding Claim 3, Oyama teaches the image forming apparatus according to claim 2, wherein the first guide and the second guide are configured to be electrically connected to each other (seen in figure 16), but is silent in teaching either one of the first guide and the second guide is configured to be grounded via a varistor.  However, Kamiya teaches the use of a varistor (41) in grounding a guide member.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the guides with a varistor in order to reduce electrical noise (Kamiya col.9, lns.35-44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852